DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.
Claims 24-32 have been cancelled. 
Claims 15-20 are withdrawn from consideration.  
In the response filed December 28. 2020, applicants have elected Group I, claims 1-14 and 21-23, without traverse. 
Upon further reconsideration and the response filed June 10, 2021, the rejections based upon 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, 35 U.S.C. 102(a)(2) based upon the Regents of the University of California and 35 U.S.C. 102(a)(1) based upon Arnould et al and Yagi are withdrawn. 
Claims 1-14 and 21-23 are allowed.
Claims 15-20 are withdrawn from consideration.  These claims are drawn to a non-elected invention. 
The unresolved issues are as follows:
A. 	Rejoinder of non-elected claims 15-20; 
B.   	These claims do not meet all criteria for patentability including the requirements of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and  
C.	This application is in condition for allowance except for the following formal matters: the non-elected subject matter, claims 15-20, have not been cancelled. 
On July 21 and 22, 2021, calls were made to Mr. Joshua Brady to resolve the  matter. However, a return call has not been received.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11,453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.   
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Zinna  Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
07.23.2021